Citation Nr: 0839381	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-10 535	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals, 
including scars, from shrapnel wounds of the back, left leg, 
left arm, and upper chest.  

3.  Entitlement to service connection for low back 
disability.  

4.  Entitlement to service connection for neck disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1944 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In a 
March 2005 rating decision, the RO denied service connection 
for PTSD and residuals of shrapnel wounds of the back, left 
leg, left arm, and upper chest, denied service connection for 
cervical spine disability and stated it was continuing its 
prior denial of service connection for a lumbar spine 
condition.  After review of additional evidence, the RO 
continued its denial of each of the service connection claims 
in a rating decision dated in May 2005, and the veteran's 
notice of disagreement, which was received in July 2005, led 
to this appeal.  The veteran testified before a Decision 
Review Officer at a hearing held at the RO in May 2006, and 
the veteran also testified at a Board hearing held at the RO 
in September 2008.  

Historically, the record shows that in a September 1946, 
September 1947, and November 1947 rating decisions, the RO 
denied service connection for a back injury and notified the 
veteran of its decision and his appellate rights, but he did 
not appeal.  In March 1968, stating that he believed evidence 
he was submitting would support his claim that his back was 
injured in World War II, the veteran submitted a 
December 1967 statement from a private physician who said the 
veteran has evidence of narrowed C5-C6 interspace due to old 
disc injury.  In a rating decision dated in March 1968, the 
RO stated that the evidence of record was insufficient to 
support service connection for the presently noted cervical 
spine condition, and followed this with a March 1968 letter 
to the veteran stating that the evidence did not warrant any 
change in the previous determination that his back condition 
was not incurred in or aggravated by service.  The RO 
notified the veteran of his appellate rights, but he did not 
appeal.  

In October 2004, the veteran filed a statement in which he 
indicated he is seeking service connection for neck and back 
disability, which he contends are attributable to a truck 
accident in service while he was stationed in Australia.  The 
RO issued a statement of the case, the veteran perfected his 
appeal, and in a supplemental statement of the case issued in 
May 2008, the RO indicated that the basis for its denial of 
each of the claims was its finding that there was no showing 
of objective evidence that the veteran's neck condition or 
back condition was incurred in or aggravated during service, 
thus implicitly reopening the claims and denying them on the 
merits.  

The Board agrees that subsequent to the last final denial of 
service connection for back disability in November 1947 and 
cervical spine disability in March 1968, evidence added to 
the record is new and material to reopen the claims.  In 
short, this added evidence includes the veteran's testimony 
at the hearing in May 2006, a statement from his wife 
reporting the veteran has complained of neck pain dating from 
when she met him in 1947, as well as voluminous medical 
records in which the veteran has reported consistently that 
he has had low back and neck pain since a truck accident in 
service.  This evidence serves to reopen the claims, and the 
Board finds its jurisdictional responsibility to consider 
whether it was proper for the claims to be reopened has been 
satisfied, and it will therefore proceed with consideration 
of the claims on their merits.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456, 460 (2007).  

The issues of service connection for low back disability, 
neck disability, and residuals of shrapnel wounds of the 
back, left leg, left arm, and upper chest are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

There is credible evidence corroborating the veteran's 
claimed in-service truck accident, which is among the 
stressors supporting a current diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the PTSD service 
connection claim as the outcome of the Board's decision on 
that claim is favorable to the veteran, and no prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993). 

Service medical records do not include any complaints of, or 
treatment for, a psychiatric disorder.  Although the 
veteran's wife has reported that the veteran has been jumpy 
and easily startled since she met him in 1947 and that he has 
been very restless in his sleep with nightmares and jumping 
in his sleep, there is no medical evidence pertaining to 
psychiatric disability until a December 2003 VA medical 
record in which it was noted that a screen fro PTSD was 
positive.  VA medical records show that when the veteran was 
seen by a nurse at a VA mental health clinic in May 2006, he 
gave a history of having been involved in a motor vehicle 
accident in 1946 in which he fell asleep while driving a 
truck and two children and a father were killed.  He said he 
tried to help the family but was taken away from the scene.  
He reported that since that time, over the years, he had 
experienced nightmares about the incident and had difficulty 
talking abut the incident.  In an addendum, it was noted the 
veteran had a positive screen for PTSD.  VA Records dated in 
June 2006 show the veteran was seen by a social worker and by 
a psychiatrist and in addition to the motor vehicle accident 
he caused by falling asleep while driving, the veteran 
described how he witnessed the deaths of two fellow 
servicemen on two different occasion.  He stated that one was 
hit by the blade of an aircraft (PBY Catalina, according to 
hearing testimony) and the other was killed by a truck in a 
crush injury.  The veteran reported chronic hypervigilance, 
increased startle response, irritability, intrusive 
recollections, and nightmares primarily involving the truck 
accident in which civilians were killed and explained he 
wakes up "swinging."  The psychiatrist diagnosed the 
veteran as having chronic PTSD.  

In conjunction with his PTSD, the veteran has reported that 
the experience that bothers him the most is a truck accident 
in Australia in which he fell asleep while driving and struck 
a parked car and believes a father and two children in the 
car were killed.  At the September 2008 hearing, the veteran 
testified that the accident took place at the time his base 
was being dismantled and he was tired from having to drive a 
truck 10 hours a day and in fact had at an earlier time been 
in the brig for having fallen asleep on watch.  He testified 
that when the accident happened, his truck pushed the car 
into the curb, hit a steel pole, and the truck tipped over 
and it was also since that that accident that he has had neck 
and back pain.  The veteran testified that he tried to help 
the people in the car, but he and the other man in the truck 
were removed from the scene by a police officer or a naval 
officer.  At the hearing, the vet reran referred to a map he 
had submitted earlier, which in a pencil drawing indicating 
the truck was heading in the direction of Fremantle from 
Perth and struck a small car, hit a pole, and tipped over.  

The veteran's service personnel records show he underwent a 
Captain's Mast and Summary Court Martial for sleeping on 
watch in September 1944, shortly after transfer from Fleet 
Air Wing 10 to Naval Supply Depot 137 in August 1944.  
Neither service medical records nor service personnel records 
document a truck accident, but an entry in the service 
personnel records dated in mid-January 1946 is a commendation 
for devotion to duty during the final roll up of the Navy 
Supply Depot, Navy 137, and notes each man worked long hours 
each day for many weeks.  

The record includes a notarized statement dated in 
October 1947 in which a fellow serviceman, J.T., stated he 
and the veteran were stationed at a Naval Supply Depot in 
Western Australia and that in January 1946 he was with the 
veteran when he was driving a truck and had an accident.  
Another fellow serviceman, M.F., in a sworn affidavit dated 
in November 1947, stated that he and the veteran were truck 
drivers at the Navy Supply Depot, Navy 137.  M.F. stated that 
he knew that in January 1946 a truck the veteran was driving 
overturned as the veteran and J.T. were returning from Perth 
to Fremantle and to the best of  his knowledge the accident 
happened on the Sterling Highway about 1/2 mile from Fremantle.  
M.F. said he did not see the accident happen, but did see the 
truck the next day.  

Neither J.T. nor M.F. made any mention that the in-service 
truck accident involved the truck having hit a car with 
injuries to the occupants of the car.  The Board notes, 
however, that those statements were submitted to VA in 
conjunction with the veteran's 1946 claim for service 
connection for residuals of a back injury in the truck 
accident.  The record does show that in conjunction with an 
increased rating claim for the veteran's service-connected 
pes planus, he underwent a VA examination in July 1988.  At 
that time, the veteran gave a history of having injured his 
back in a motor vehicle accident in 1946 when he fell asleep 
at the wheel and hit a car.  He said three people were killed 
in the accident.  He also said the accident occurred at the 
time the base was breaking up.  This, in the Board's 
judgment, is notable because this VA examination was years 
before the veteran had been diagnosed as having PTSD or filed 
a PTSD claim, yet his statements are consistent with the 
primary stressor supporting the current PTSD diagnosis and 
relate to the truck accident corroborated by statements of 
fellow servicemen in 1947.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

The veteran does not contend that his PTSD is the result of 
combat stressors.  VA health care professionals, including a 
VA psychiatrist, have diagnosed the veteran as having PTSD 
related to non-combat stressors including a truck accident in 
which the veteran fell asleep while driving and hit a parked 
car.  Although the veteran's service records do not document 
the occurrence of the accident, his records confirm that he 
was stationed at U.S. Naval Supply Depot, Navy 137, including 
during the final roll up of the depot in January 1946.  The 
Board regards the veteran's fellow servicemen, J.T. and M.F., 
as credible.  Their affidavits confirm there was a truck 
accident in January 1946 in which the truck overturned, and 
that the veteran was the driver.  Independent of, and years 
before the veteran's filing of his PTSD service connection 
claim, he reported that in that truck accident he fell asleep 
at the wheel and hit a car in which three people were killed.  
This truck accident is among the stressors upon which the VA 
health care providers, including a VA psychiatrist, have 
based the diagnosis of PTSD.  In light of the foregoing, and 
in the absence of any contradictory evidence, the Board finds 
that the veteran's PTSD is the result of experiences during 
active service and concludes that that the criteria for 
establishing service connection for PTSD have been met.  


ORDER

Service connection for PTSD is granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for low back disability, service connection for 
neck disability, and service connection for residuals of 
shrapnel injuries of the back, left leg, left arm, and upper 
chest with painful scarring.  

As explained in the Introduction, the Board will consider the 
merits of the previously denied claims for service connection 
for low back disability and service connection neck 
disability.  The veteran contends that both of these 
disabilities are the result of injury from the truck accident 
in service, and numerous medical records show that over the 
years since service the veteran has reported he has had low 
back and neck pain since the truck accident.  As the veteran 
is competent to testify as to his experiences in service and 
that he has had neck and back pain since the truck accident 
in service, it is the judgment of the Board that a VA 
examination with a medical opinion as to whether any current 
low back or neck disability is related to the in-service 
truck accident in which the truck overturned after hitting a 
car and steel pole would facilitate its decision on this 
claim.  38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

At the September 2008 hearing, the veteran testified that as 
to shrapnel wounds, he heard an explosion while he and others 
were unloading supplies from a landing craft in New Guinea 
and cannot recall anything else.  He testified that his 
memory is a blank after that until he was in Australia.  He 
testified that he does not recall receiving any medical 
treatment for his shrapnel wounds and the wounds were not 
very big.  In a statement received at the RO in 
November 2004, the veteran said that after he had been in New 
Guinea about 21/2 months, there was a bang that sat him down 
and he felt stinging in his left arm, knee, and chest.  He 
said it seemed to be minor and some band aids were put on, 
but that about 8 years ago (which would have been in 
approximately 1996) his wife pulled a piece of shrapnel about 
1/32 by 3/8 inch long out of his back.  He said it must have 
traveled through him because he was hit in the front.  He 
also said he now has a dead nerve in his hand.  At the 
May 2006 hearing, the DRO suggested that the veteran could 
submit photographs of scars he contends are the result of 
shrapnel wounds in service.  Although the record does not 
include photos of scars or medical evidence that relates any 
current disability to shrapnel wounds or an explosion in 
service, the veteran is competent to state that he has scars 
that have been present since service.  It is the judgment of 
the Board that the veteran should be provided a VA 
examination and medical opinion in conjunction with this 
claim.  Id.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Finally, for completeness, action should be taken to obtain 
and associate with the claims file VA medical records dated 
from August 2004 to May 2006 and from August 2007 to the 
present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from August 2004 to 
May 2006 and from August 2007 to the 
present.  

3.  Then, arrange for a VA examination 
of the veteran to determine the nature 
and etiology of any current low back 
disability and any current neck 
disability and to determine the nature 
of any scars of the back, left leg, 
left arm and upper chest and whether 
they, or any other findings, represent 
residuals of shrapnel wounds from an 
explosion in service.  All indicated 
studies should be performed.  After 
examination of the veteran and review 
of the record, the examiner is 
requested to:  

(a) Provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current back disability had its 
onset in service or is causally related 
to any incident of service, including 
injury in a 1946 in-service truck 
accident in which the truck overturned; 

(b) Provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current neck disability had its 
onset in service or is causally related 
to any incident of service, including 
injury in a 1946 in-service truck 
accident in which the truck overturned; 
and 

(c) State specifically whether the 
veteran has scarring of the back, left 
leg, left arm, and upper chest and for 
each scar state whether it is at least 
as likely as not (50 percent 
probability or higher) that the scar 
and any underlying tissue or muscle 
damage is causally related to service 
or any incident of service, including 
shrapnel from an explosion while the 
veteran and others were unloading 
supplies from a landing craft in New 
Guinea in approximately 1944.  

An explanation of the rationale for 
each opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the issues of 
entitlement to service connection for 
low back disability, service connection 
for neck disability, and service 
connection for residuals, including 
scars, from shrapnel wounds of the 
back, left leg, left arm, and upper 
chest.  If any benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


